DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims

2.	Claims 30-48 (12/15/2020) are pending.
Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 30-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-13 of U.S. Patent No. 10,716,848 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a multivalent immunogenic composition comprising polysaccharide-protein conjugates and a physiologically acceptable vehicle, wherein each of the conjugates comprises a capsular polysaccharide from a different serotype of Streptococcus pneumoniae conjugated to a carrier protein, wherein the serotypes comprise serotype 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F polysaccharides, wherein the carrier protein is CRM197, and wherein the composition is formulated as a 0.5 ml dose comprising 2                         
                            μ
                        
                    g of each polysaccharide, except for 6B at 4                        
                             
                            μ
                        
                    g, wherein at least one of the serotype 3, 4, 9V, 14 and 18C polysaccharides were conjugated to the carrier proteins in aqueous solution, wherein the polysaccharides were conjugated using reductive amination, wherein at least one of the serotype 6B, 19F and 23F polysaccharides were conjugated to the carrier proteins in dimethyl sulfoxide (DMSO), wherein the polysaccharides were conjugated using reductive amination, wherein the serotype 1 and 5 polysaccharides were conjugated to the carrier proteins in aqueous solution, wherein the serotype 6A, 7F and 19A polysaccharides were conjugated to the carrier proteins in DMSO, wherein the physiologically acceptable vehicle comprises a buffered saline solution, further comprising an adjuvant, wherein the adjuvant is an aluminum-based adjuvant, wherein the adjuvant is selected from the group consisting of aluminum phosphate, aluminum sulfate and aluminum hydroxide, wherein the adjuvant is aluminum phosphate, wherein the aluminum phosphate is present at 125                         
                            μ
                        
                    g, further comprising a buffer, wherein the composition further comprises one or more antigens, wherein said one or more antigens is from a bacteria other than Streptococcus pneumoniae, wherein said bacteria is selected from the group consisting of non-typable Haemophilus influenza, Moraxella catarrhalis and Alloiococcus oichs, wherein the composition further comprises one or more proteins from Streptococcus pneumoniae, wherein the composition further comprises one or more proteins from Neisseria meningitidis type B, whereas the patented claims 10,716,848 are drawn to a Streptococcus pneumoniae conjugated to a carrier protein, wherein the polysaccharide-protein conjugates comprise serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F wherein the carrier protein is CRM197, wherein the serotype 3, 4, 9V, 14 and 18C polysaccharides were conjugated to the carrier proteins in aqueous solution, and wherein the serotype 6B, 19F and 23F polysaccharides were conjugated to the carrier proteins in dimethyl sulfoxide (DMSO), wherein the serotype 1 and 5 polysaccharides were conjugated to the carrier proteins in aqueous solution, wherein the serotype 6A, 7F and 19A polysaccharides were conjugated to the carrier proteins in DMSO, further comprising an adjuvant, wherein the adjuvant is an aluminum-based adjuvant, wherein the adjuvant is selected from the group consisting of aluminum phosphate, aluminum sulfate and aluminum hydroxide, wherein the adjuvant is aluminum phosphate, wherein the composition further comprises one or more antigens from bacteria, wherein said bacteria is selected from the group consisting of non-typable Haemophilus influenza, Moraxella catarrhalis and Alloiococcus oichs, wherein the composition further comprises one or more proteins from Streptococcus pneumoniae, wherein the composition further comprises one or more proteins from Neisseria meningitidis type B, wherein the composition is formulated as a single 0.5 ml dose comprising 2.2                         
                            μ
                        
                    g of each polysaccharide, except for 6B at 4.4                         
                            μ
                        
                    g, and 125                         
                            μ
                        
                    g aluminum phosphate adjuvant, wherein the composition is formulated as a single 0.5 ml dose comprising 2.2                         
                            μ
                        
                    g of each polysaccharide, except for 6B at 4.4                         
                            μ
                        
                    g, and 125                        
                             
                            μ
                        
                    g aluminum phosphate adjuvant. Thus, the patented claims read upon the present claims.
Conclusion
No claims are allowed.
IDS filed on 12/15/2020 (6) has been considered and a signed copy is attached this action
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Correspondence 
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)